Exhibit 10.85

 

May 24, 2005

 

Joseph Corbett

    

Chief Financial Officer

    

BearingPoint, Inc.

   Independent Contractor Letter Agreement

 

Dear Joe:

 

Effective May 25, 2005, you agree to be available as an independent contractor,
on an as needed basis, to assist BearingPoint, Inc. in the transition of your
role as Chief Financial Officer. In this role you will perform duties related to
the financial affairs of BearingPoint, Inc., until either party terminates this
agreement. You commit to working, as needed, and at the direction of the
Chairman of the Audit Committee, subject to the termination provision below. You
agree to provide reasonable assistance and cooperation to BearingPoint, Inc. in
the preparation for, responding to, and giving of testimony associated with,
legal proceedings brought by or against third parties by BearingPoint, Inc.,
including, but not limited to, claims, investigations, inquiries, disputes and
other such proceedings.

 

You will invoice BearingPoint, Inc. monthly at an hourly rate equivalent to an
annual salary of $500,000 (i.e. $240.00/hour). BearingPoint, Inc. will maintain,
for you, access to its email system, and two laptop computers, and will
reimburse you for pre-approved business related expenses in accordance with
BearingPoint, Inc. policy.

 

We agree that at no time will you or BearingPoint, Inc., in any way disparage or
discuss the other party or its successors, and current or former agents,
officers, services, or employees in a derogatory manner. Both of us are free, of
course, to respond truthfully to inquiries from a governmental agency, such as
the Internal Revenue Service, the SEC, or courts of competent jurisdiction
including, but not limited to, a subpoena or court order.

 

Either party may terminate this arrangement at any time, for any reason, upon
five (5) days prior written notice. All fees and approved expenses incurred will
be invoiced and due within 5 days of receipt. In the event either party
terminates this agreement, your commitment and availability to provide
reasonable assistance with legal proceedings, as above referenced, shall
continue subject to the same terms as to payment, hourly rate, and expense
reimbursement as specified above.

 

Sincerely,              

/s/ Harry You

             

Harry You

             

Chief Executive Officer

           

BearingPoint, Inc.

     

Agreed:

 

/s/ Joseph Corbett

           

Joseph Corbett